Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of defendant third-party plaintiff, Alcan Rolled Products Company, Inc. (Alcan), for summary judgment on the issue of contractual indemnification. There is an issue of fact whether Alcan, the owner of the building, was negligent. If so, Alcan may not seek indemnification for its own negligence (see, Brown v Two Exch. Plaza Partners, 76 NY2d 172, 180; see also, General Obligations Law § 5-322.1; Spoto v S.DR. Constr., 226 AD2d 202). (Appeal from Order of Supreme Court, Oswego County, Hurlbutt, J.—Summary Judgment.) Present—Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.